MR. PRESIDING JUSTICE BURKE delivered the opinion of the court: A final decree to enforce a mechanic’s lien claim was entered on January 29, 1968. On February 9, 1968, the decree was vacated. Plaintiff, appealing, asks that the order vacating the decree be reversed and that the decree be reinstated. Section 50(5) of the Civil Practice Act provides that the court may on motion filed within thirty days after entry thereof, set aside any final order, judgment or decree upon any terms and conditions that shall be reasonable. There is no appeal from an order entered pursuant to this section. See City of Park Ridge v. Murphy, 258 Ill 365, 101 NE 524; Natale v. Enterprise Pub. Co., 82 Ill App2d 105, 227 NE2d 84, and Tinkoff v. Wharton, 344 Ill App 40, 99 NE2d 915. The order vacating the decree, entered within thirty days from the entry of the decree, was interlocutory and not appealable. Therefore the appeal is dismissed. Appeal dismissed. McNAMARA and LYONS, JJ., concur.